 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDDallas Ceramic Company and International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,LocalNo. 150.Cases 20-CA-9143 and 20-RM-1734July 28, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn October22, 1974,Administrative Law JudgeEarldean V.S. Robbins issued the attached Decisionin this proceeding.Thereafter,Respondent filed ex-ceptions and a supporting brief,and General Coun-sel filed an answer to Respondent's exceptions andsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision'in light of the exceptions and briefsand has decided to affirm the rulings,2findings, andconclusionsIof the Administrative Law Judge andto adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Dallas Ceramic Compa-ny, Sacramento, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.'We herebycorrect the inadvertent error in par. I of the ALJD whichstated thatthe Unionfiled the petitionto read "The petition in Case 20-RM-1734 was filed by the Employer on February 12, 1974."2The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined therecord andfind no basis for reversing her findings.Respondent's motion to reopen the record for the purpose of presentingtestimonyexcluded bythe AdministrativeLaw Judgeor testimony regard-mg the composition of the unitisherebydenied as it raises no substantialissues.i In sustaining the finding of the AdministrativeLaw Judgethat Respon-dent violatedthe Act byconveying to employees that it was futile to seekunion representationand that theirgrievances could bestbe redressed bybargainingindividually withRespondent,we rely alsoon the actions andstatementsby Respondent's representatives demonstratingto employeesthat it was taking steps,including steps necessary to the opening of a newwarehouse,to redressthe employeegrievances solicitedby Monaco andCortopassiand the further statement of Bnttinghamthatitwould not bepossible to open a new warehouse in the eventthat the Union won theelection since"they wouldbe engaged in a long struggle withthe Union."Considered in its totality,we are satisfied that Respondent's actions andstatements were calculated to and did convey to employees the futility ofselecting the Union to represent them,Member Fanning would find that Respondent's refusal to recognize andbargain withthe Unionas the exclusive representative of the employees inthe appropriate unit violated Sec. 8(aX5) of the Act. Although the Adminis-trative Law Judge dismissed the 8(aX5) allegation of the complaint on thebasis of the Board's decision inSteel-Fab,Inc., 212 NLRB 363 (1974), andthe General Counsel failed to file exceptions to the dismissal on the samebasis,Member Fanning would find that this issue wasfully litigated at thehearing.For the reasons expressed in his dissent inSteel-Fab,he would find thatthe bargaining order basedon onlya violation of Sec.8(a)(l) is inadequateto deter the repetition of similar conduct in the future.WithoutBoard rec-ognition of the legitimacy of the Union'smajoritystatus, the Employer willbe free to withdraw recognition after a period of unproductive compliancebargaining.Accordingly,Member Fanning is convincedthat only afindingof an 8(aX5) violation,with the appropriate bargainingorder,will be ade-quate to ensure the employees the resultstheywould have obtained had notRespondent engaged in the prohibited conductDECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in Sacramento, California,on August 8, 1974. The charge in Case 20-CA-9143 wasfiled by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local No.150, herein called the Union, on April 25, 1974, and a copythereof was served on the Respondent on April 26, 1974.The complaintissuedon May 30, 1974, alleging that theRespondent had violated Section 8(a)(1) and (5) of the Na-tionalLabor Relations Act. The petition in Case 20-RM-1734 was filed by the Union on February 12, 1974.Pursuant to a stipulation for certification upon consentelection approved on March 4, 1974, an election by secretballot was conducted on April 5, 1974, which resulted intwo ballots cast for and two cast against the Union, withno void or challenged ballots. On April 10, 1974, the Unionfiled timely objections to the election, a copy of which wasserved on Respondent. On May 30, 1974, the Regional Di-rector determined that said objections raised matters simi-lar to that alleged as unfair labor practices in Case 20-CA-9143 which could best be resolved through a hearingand ordered that Case 20-RM-1734 be consolidated forpurposes of heanng with Case 20-CA-9143.The basicissue hereiniswhether certain conduct of Re-spondent is sufficient to warrant setting aside the electionand if so, whether Respondent engaged in acts of interfer-ence, restraint, and coercion of such serious and substan-tial character and effect as to render the conduct of a free,fair rerun representation election doubtful or impossible,requiring the issuance of a bargaining order.Upon the entire record,' including my observation of the'Subsequent to the close of the hearing,Respondent filed a motion toreopen the record.The motion is based on certain rulings madeby meduring the course of the hearing, (1) excluding evidence proffered to estab-lish the nonsupervisory status of Foreman Bill James on the grounds that adetermination of his status was not material to any issue herein; (2) exclud-ing evidence proffered to establish that no 8(a)(1) activity was directed to-ward James on the grounds that no evidence had been adduced by General219 NLRB No. 105 DALLAS CERAMIC COMPANY583demeanor of the witnesses, and after due consideration ofthe posttrial briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Texas corporation with its principal officeinDallas,Texas,and facilities located in various states ofthe United States, including a warehouse in Sacramento,California,is engaged in the manufacture and sale of ce-ramic tile. During the year preceding the issuance of thecomplaint herein, Respondent in the course and conduct ofits business operations has sold and shipped goods valuedin excess of $50,000 directly to customers located outsidethe State of Texas and during that same period of time haspurchased and received goods andmaterialsvalued in ex-cess of $50,000 directly from suppliers located outside theState of Texas.The complaint alleges, the answer admits, and I find,that Respondent is, and at all times material herein hasbeen,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent is engaged in the wholesale distribution ofceramic tile from 42 warehouses in locations throughoutthe United States,including one in Sacramento,California,which is the only location involved herein.Employed at theSacramento warehouse,during the period material herein,were warehousemen Kirk Horch,Ray Williams,CarrollTerry,Jr., and LawrenceThomasKnobloch,WarehouseForeman Bill James,and Warehouse Manager Ed Corto-passi.2During the week prior to February8, 1974,3the fourwarehousemen began discussing their dissatisfaction withtheirworking conditions and means of improving same.They considered the possibility of a 1-day strike and reject-ed it in favor of seeking union representation.Horch con-tacted Tony Santos,an organizer for the Union,to arrangea meeting between Santos and the warehousemen to dis-Counsel as to conduct directed toward James;and (3)restricting the scopeof Respondent's cross-examination to exclude evidence as to the actual ef-fect of Respondent's conduct on the employees'desire for union representa-tion.Respondent made offers of proof which were rejected by me. Evenassuming that my rulings were erroneous,there is no showing that failure toconsider such proffered evidence would be prejudicial to any substantialrights of Respondent.I therefore deny the motion to reopen the record.Cortopassi is an admitted supervisor.3All dates herein will be in 1974,unless otherwise indicatedcuss union representation and all four warehousemen metwith Santos on February 9. Following an explanation fromSantos as to the procedure for obtaining union representa-tion, the four warehousemen signed cards authorizing theUnion to represent them for purposes of collective bargain-ing. Santos told the employees that he would request recog-nition from Respondent, and, if refused, would file a repre-sentation petition with the Board.On Monday, February 11, Santos and another unionagent, Jack Klaahola, talked to Cortopassi at the Sacra-mento warehouse. Santos' undenied testimony is that hetold Cortopassi that the Union represented the warehouse-men and gave him the four authorization cards and a vol-untary recognition agreement. Cortopassi looked at thecards one by one, then said there was nothing further theycould do, that he would have to notify Respondent's Dal-las,Texas office. He returned the authorization cards andsaid he would have someone there the next day, Tuesday,or on Wednesday. Cortopassi asked what alternative Re-spondent would have to recognizing the Union. Santos saidif the employees wished, a strike could be called.The following morning, February 12, Santos returned tothe warehouse and met with Cortopassi, Respondent's La-borCounselRobertGwinn, and John LoMonaco,Respondent's executive vice president. Santos offered toshow Gwinn the authorization cards. Gwinn said he didn'twant to see them, that Respondent desired a representationelection and he would file a representation petition withthe Board, which he did in Case 20-RM-1734 4Later that morning, about 10 a.m., Cortopassi called thewarehousemen off the floor for a meeting with LoMonacowhom he introduced as being in charge of all ofRespondent's warehouses. According to the undenied testi-mony of Knobloch and Terry, whom I credit, LoMonacofirst read a statement of Respondent's policy as to unions.He said Respondent had received a demand for recogni-tion from the Union. He said they were shocked and sur-prised that the employees sought a third party to representthem, since Respondent was a small and growing companythat had always been able to work things out on a man-to-man basis. LoMonaco said he saw no reason for interfer-ence from a third party. He further stated that unionsweren't all that advantageous, that some unions have arather unsavory reputation, and that this Union, in particu-lar, had a bad reputation. He said Respondent refused torecognize the Union and would use every legal means pos-sible to fight it. LoMonaco said he'd probably be there forthe next few days and would like the opportunity to sitdown with the employees and discuss their problems.On the following day, Wednesday, February 13, Lo-Monaco again spoke to the assembled warehousemen. Ac-cording to the undenied testimony of Knobloch and Terry,he reiterated the statements he made the day before andsuggested that it would be a good idea if the warehousemencould have weeklysessionswith Cortopassi after work todiscuss their problems.5On Thursday, February 14, Cortopassi requested thatKnobloch remain after work to talk to him. According toSantos did file a representation petition laterthat day,which he with-drew upon learning that Gwinn had in fact filed a petition.5Terrytestified that there had been no such sessionspreviously. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDKnobloch's undenied testimony6Cortopassi said he real-ized he had made mistakes,that he had been"chewedout," and he"just wanted to know if there was any way toget together and iron things out among[themselves] with-out a third party."He said he was particularly surprised atKnobloch going to a thirdparty.Knobloch said hecouldn't speak for the other warehousemen but he wouldtell them what Cortopassi said.On Friday morning,February 15, Cortopassi ap-proachedTerry in theback,outside the warehouse. HeaskedTerrywhat his feelings were on the situation. Terryassumed he was referring to the Union but did not answer.Cortopassi stated how long he had been with Respondentand said Respondent had treated him very well. Cortopassisaid he knew he had a mess on his hands'and he hadn'thad time to talk with the employees.He askedifTerry hadany ideas on how to alleviate the situation and said hewanted an opportunity for the employees to air their prob-lems with him.Terry saidhe would have to think about it.Later that day, Cortopassi asked the four warehousemento remain after work to talk to him.They all did and Cor-topassi provided beer.There was some general conversa-tion.Then Cortopassi asked what their grievances were. Hesaid he wanted to make amends and perhaps work it outamong themselves.Terry saidhe was upset about the lackof seniority because with 6 months seniority he was onlymaking $2.50 an hour,yet Knobloch, who was employed inNovember 1973, started at $3.10 an hour.Williams com-plained about lack of opportunity for advancement andspecifically mentioned two employees who had finally leftRespondent's employ because they could not move intomanagement.Horch said the health insurance coveragewas not satisfactory.He complained about having to wait Iyear before being covered and that the carrier was notprompt in paying claims. Knobloch complained about thecrowded conditions in the warehouse .8 Cortopassi askedwhy they felt they had to go to the Union instead of com-ing directly to him. Knobloch said he was afraid theywould be fired and he needed his job.'On February 27, Respondent's representatives againspoke to the warehousemen.Knobloch testified that Lo-Monaco and someone he introduced as Dick Lee 10 cameto the warehouse about the time for morning coffeebreak.LoMonaco said he would like to speak to the warehouse-men for a few minutes.They thenassembled in the show-room.LoMonaco thanked the warehousemen for beingopen and forthright with Respondent in identifying theirgrievances.He said some of the grievances were being rec-tified,that they were in the process of changing the healthplan to reduce the waiting period from a year to 6 months.He further said Respondent had probably been negligentat the Sacramento warehouse in overlooking potential6 Cortopassi did not testify.7Terry testified that he understood Cortopassi to be referring to "thewarehousebeingjam-packed and hard working conditions."9 Terry testifiedthat the warehousewas very crowdedand it was difficulttout up orders.This is fromthe undeniedtestimony of Knobloch and Terry.10 Terry testified that Lee was introducedas the manager of one ofRespondent'swarehouses in Dallaswho wasresponsible for finding loca-tions for new warehouses.management material.He admitted that the warehousewas overcrowded and said he didn't think that reducing theamount of tile would alleviate the situation satisfactorily,thatRespondent was considering a new warehouse, andLee was there to find a suitable location.LoMonaco alsostated that perhaps anyone interested in going into man-agement would be considered for a management-traineeprogram at the new warehouse.He said he would like to1speak to the warehousemen individually."Later that day, LoMonaco spoke individually to thewarehousemen.Knobloch testified that about noon Lo-Monaco asked him to come into the office,which he did.There was some general discussion.Then LoMonaco saidWilliams had expressed an interest in becoming managerof the new warehouse.He said he wanted to find outKnobloch's plans and goals for the future and if he wouldbe interested in a management-trainee program workingwithWilliams in the new warehouse at $4.45 an hour andperhaps managing a warehouse within 6 months to a year.Knobloch said he was interested.LoMonaco said he knewthiswas in violation of the labor laws,but he felt that thelaw was unfair to the employer. He said the employees hadbeen square with Respondent and Respondent wanted tobe square with them and see if they could work things outamong themselves. He also said that unfortunately, due tothe union issue, there could be no promotion or new ware-house until after the representation election.He also said,win, lose,or draw, there would be a new warehouse. Lo-Monaco further stated that Lee would be in the city for thenext few days selecting a site for the new warehouse andwould be consulting with Williams and Knobloch fromtime to time. He also said that they had asked Williams totake a map and map out the location of their customers todetermine what central location would be needed for thenew warehouse.Although it is not clear from the record asto which conversation he was referring to, Knobloch fur-ther testified that LoMonaco said it was company policy topromote from within and mentioned special managers whohad once been warehousemen.Terry testified that after lunch that day, Cortopassiasked him if he would like to talk to LoMonaco.Terry saidyes, and immediately went to see LoMonaco.Cortopassiwas present. LoMonaco repeated his earlier statements re-garding a new warehouse in Sacramento.He said Williamshad been offered a position as manager of the new ware-house,Knobloch had been offered the position of foreman,and Horch had been offered a management-trainee posi-tion.LoMonaco askedTerry if hewas interested in themanager-trainee program. He said there was no reason thatTerry shouldn't start at $3.85 an hour. He further statedthat he knew what he was saying was an unfair labor prac-tice,but he felt the labor laws were unfair to managmentand this was the only way he coulddeal. Terrysaid he wasinterested, but would have to think about it.1i iTerry's testimony, though less detailed,was essentially corroborative ofKnobloch's and LoMonaco did not deny Knobloch's version Lee did nottestify.'2The account of the Knobloch-LoMonaco and the Terry-LoMonacoconversations are from the testimony of Knobloch and Terry, respectively,whom I credit.Their testimony as to these conversations is undenied exceptthat LoMonaco denies saying that he knew he was violating the Federallabor laws. LoMonaco testified that he pointed out that there were very DALLAS CERAMIC COMPANY585The next day, Lee showed Williams and Knobloch pic-tures of warehouses that he had beeninspecting in Sacra-mento and asked their opinion as to the area. On Fridayevening,March 1, after work as they were sitting arounddrinking beer, Lee asked if he could speak to them. Corto-passi and the four warehousemen were present. Lee saidRespondentwas sincerein its offer to work things outamong themselves and that Respondent could be trusted.He spoke about how long he had been with Respondentand how he had always been treated well. He said he hadbeen shown around the city, and the new warehouse loca-tion, and he was excited about it.He saidhe didn't think athird party was needed, that the whole thing holding themup was the union election, and "he hoped everything wouldwork out" and the employees would do "the right thing." 13After Lee left Sacramento, during the month of March,Cortopassi took Williams and Knobloch to see the newwarehouse and bought them lunch. He said Respondentwas sincere and they had the opportunity of a lifetime. Allthey had to do was be square with Respondent and Re-spondent would be square with them. Fromtime to timeduring that month, Lee telephoned and asked to speak toKnobloch or Williams. During theseconversations,he toldKnobloch what the progress was on the new warehouse,such as when he would be out to signthe lease.He alwaysasked how the warehousemen were holding up and wheth-er they were still with Respondent.14Knobloch testified that about a week and a half beforethe April 5 election, LoMonaco and Robert Brittingham,Respondent's president, talked to him and Williams inCortopassi's office. Brittingham said he wanted to get rightto the point. He understood that an arrangement had beenmade and they were ready to go through with their end ofit,but that he had heard that thewarehousemen were los-ing theirenthusiasmfor the whole thing.Brittingham said,"Let's lay it on theline," hewantedan answeras to wheth-er they weregoingto go through with it or not.He saidbefore they made any final commitments, they wanted toknow how the employees werefeeling.Knobloch askedhim if he meant that if the Union won the election, therewould be no new warehouse.Brittinghamreplied that hedidn't seehow that would be possible, since they would beengagedin a long strugglewith the Union. Williams in-quired as to what would be his commissionon sales as thewarehousemanager.LoMonaco saidsince ittook sometime for a warehouse to become established he would begiven a 3percent commission insteadof the 6 percent re-strict laws governing what could and could not be done by management andthat although this was not his preferred method of communicating withemployees,they had to be very careful as to what they did or said.He alsomade a general denial that he ever made any statement to any employeethat his position,promotion,or future with Respondent was dependentupon the outcome of the election.He further denied making any promisesof promotion,salary increase,or other benefit if the employees votedagainst theUnion.His testimony did not include an account of these con-versationsand he did not denydiscussing management positions and wageincreases with Knobloch and Terry as testified by them.Neither Knoblochnor Terrytestified that anyone other than Brittingham specifically statedthat the promises of benefit depended upon the outcome of the election.13This is from the undenied testimony of Knobloch and Terry, whom Icredit.14This is from the undenied testimony of Knobloch.ceived by other warehouse managers. After Williams indi-cated some dissatisfaction with thisarrangement,Britting-ham said he did not see any reason why Williams shouldnot receive the same commission as the other warehousemanagers. Although Brittingham's testimony did not pur-port to be an account of the entire conversation and he didnot deny some of the statements attributed to him byKnobloch, his account does differ from that of Knobloch.Thus, in answer to counsel's query as to whether during theconversation with Knobloch there was any discussion as tothe future of the new warehouse if the Union won the elec-tion,Brittingham admitted that Knobloch asked, "Mr.Brittingham, if the Union wins the election, are you stillgoing to open the warehouse." Brittingham testified that inanswer, "I indicated to Mr. Knobloch that that was a hardquestion to answer at this time; that it depended on theoutcome of the election; and if the Union won, it dependedon what conditions the Union was going to impose on us.And, therefore, I could not answer directly at that time justwhen we would open the new warehouse."Brittingham tes-tified that prior to Knobloch's question, "I had explained... that I was out here to answer any questions that theyhad regarding the Dallas Ceramic Company. I explained tothem that we had already committed ourselves that we hadsigned a 5-year lease on a warehouse, and that, no matterwhat the outcome of the election was, that we had recog-nized the crowded condition of our present warehouse andwe recognized that we had to have another warehouse inSacramento."I credit the testimony of Knobloch as to this conversa-tion.He impressed me as an honest and forthrightwitness.However, apart from his demeanor on which I rely, I havetaken into account certain inherentinconsistencies inBrittingham's testimony and other evidence which tends togenerallycorroborateKnobloch'sveracity.Thus,Knobloch's testimony in other respects is essentially cor-roborated by Terry and, except for portions of this conver-sation, is undenied even though Respondent had under itscontrol all of the participants in these various conversa-tionsand discussions-Cortopassi, Lee,Williams, andHorch. Yet none of them were called to testify. The infer-ence is that their testimony would not contradict Knob-loch.LoMonaco did testify, yet 'he did not denyKnobloch's account of any of the conversations, and eventhough he was present during the Brittingham-Knoblochconversation,he did not testify in corroboration ofBrittingham's account. Furthermore, Knobloch's version ismore consistentwith the question asked by Knobloch.Both Brittinghamand Knobloch testified that Knoblochasked if the new warehouse would open in the event theUnion won the election. There would have beenno reasonto ask this question if, as asserted by Brittingham, he hadalready assured them thata leasehad been signed, Respon-dent was committed, and no matter what the outcome ofthe election Respondent recognized that it had to have anew warehouse in Sacramento. The questionismuch moreconsistentwith Knobloch's version of the statements pre-ceding his question. Also, Brittingham's version of his care-fully qualified answer to Knobloch's questionwhich leftthe possibility of the new warehouse uncertain dependingupon the Union's demandsis inconsistentwith his alleged 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositiveassurancejust prior to the question thatRespon-dent was committed to opening the newwarehouse regard-less of the outcome of the election.On the same day Brittingham talked to Knobloch, healso spoke to Terry. According to Terry'sundenied testi-mony,Brittinghamtold him that if he thought Respondent"was goingto do the job for [him], then go ahead that way,but if [he] thought they weren't, go the other way."The election was conducted on April 5. Two ballots werecast for the Union and two against. The Union filed timelyobjectionsalleging:(1)On or about February 27, 1974, the Employerpromised employees increased benefits in order to de-ter them from supporting the Union.(2)On or about February 27, 1974, the Employerpromised to promote unit employees to supervisoryand managerial positions in order to deter them fromvoting for the Union.(3)On or about February 27, 1974, the Employerpromised employees improved facilities in order to de-ter them from voting for the Union.(4)On or about February 27, 1974, the Employerquestioned employees concerning their Union activi-ties.The new warehouse was not open at the time of thehearing herein; LoMonaco testified that they expected it toopen within 60 days. The site was leased in mid-March. Healso testified that he had not yet made a final decision as towho would be the manager; however, Williams has beenassignedto supervise the move to, and the stocking of, thenew warehouse and is presently engaged therein.B. The Union's Majority StatusThe complaintalleges,Respondent admits, and I findthat the appropriateunit is:All warehousemen and forklift drivers employed byRespondent at its Le Grande Boulevard, Sacramento,California, location; excluding all office clerical em-ployees, guards and supervisors as defined in the Act.Six persons are employed in the Sacramento warehouse,including Cortopassi who is admittedly a supervisor. Re-spondent contends that Bill James should be included inthe unit, General Counsel contends he should be excluded.It is not necessary to determine his statussince the remain-ing four employees signed valid authorization cards onFebruary 9, 1974. Each of these four employees were em-ployed by Respondentat its Sacramentowarehouse onFebruary 9 andat all timesmaterial thereafter. According-ly, I find that as of February 9, 1974, and continuing there-after, the Union represented a majority of Respondent'semployees in a unit appropriate for purposes of collectivebargaining.C. DiscussionThe record clearly establishes that LoMonaco by hisFebruary 12 and 13 speeches to the assembled employeesand Cortopassi by his February 14 and 15 conversationswith the warehousemen, individually and collectively, so-licited their grievances. Since Respondent had no previouspractice of soliciting employee grievances and since bothLoMonaco and Cortopassi made it clear that thesole rea-son for themeetingswas to determine the grievances un-derlying their resort to union representation, it can only beinferred that the solicitation of grievances carried with it animplied promise to rectify their complaints and is thus vio-lative of Section 8(a)(1) of the Act.Reliance Electric Com-pany,191 NLRB 44 (1971);Emery Air Freight Corporation,207 NLRB 572 (1973).Furthermore, in the overall context of the two LoMona-co speeches, his statement that Respondent had alwaysbeen able to work things out on a man-to-man basis, thathe saw no reason for interference from a third party, andthat unions weren't all that advantageous was intended to,and did, convey to employees that it was futile to seekunion representation and their grievances could best beredressed by bargaining individually with Respondent. Inthe circumstances, I find that these statements constituteinterference, restraint, and coercion in violation of Section8(a)(1) of the Act.IllinoisConcrete Pipe Company,203NLRB 223 (1973);ChesterfieldChrome Company,203NLRB 361 (1973).In response to Cortopassi's solicitation of their griev-ances, the warehousemen indicated four complaints-over-crowded conditions in the warehouse, lack of opportunityfor advancement, the 1-year waiting period for insurancecoverage, and Terry's dissatisfaction with his wages. There-after, on February 27, LoMonaco informed the assembledwarehousemen that Respondent was in the process of recti-fying their grievances, specifically that Lee was there tolocate a new warehouse which would alleviate the over-crowded working conditions, the health plan was beingchanged to reduce the waiting period from 1 year to 6months, and with the opening of the new warehouse thewarehousemen would have opportunities to move intomanagement.Later that day LoMonaco told Terry andKnobloch that Williams would manage the new warehouseand they could be placed in management-training pro-grams. Terry was promised a raise from $2.50 to $3.85 anhour and Knobloch was promised a raise from $3.10 15 to$4.45 an hour. I find that the promise of the wage increaseand the opportunity to enter a management-training pro-gram were made in direct response to the employees' iden-tificationof the grievances underlying their desire forunion representation and were designed to induce them toabandon their support of the Union and therefore violativeof Section 8(a)(1) of the Act.Penn Pipe & Supply Co.,208NLRB 9 (1973). Similarly, I find the announcement as tothe change in the health benefit plan and the opening of anew warehouse to be violative of Section 8(a)(1) of the Act,notwithstandingRespondent'scontentionthatthesechanges were implemented in accordance with plans for-mulated prior to the advent of the Union. Even assumingthat this is true, LoMonaco admits that the final decisionas to the new warehouse was not made prior to his Febru-ary I I visit and the changes were announced to the em-15This is the wage rate Knobloch listed on his authorization card. DALLAS CERAMIC COMPANY587ployees as part of the steps Respondent was taking to recti-fy their grievances. In this context the announcements con-stitute interference with and coercion of employees in theexerciseof their rights under Section 7 of the Act.WatersDistributing Company,182 NLRB 967 (1970).I also find that, in the context of the particular conversa-tions and of Respondent's general conduct, Cortopassi'sinterrogation of Terry was coercive and therefore violativeofSection 8(a)(1) of the Act. I further find thatBrittingham's statement to Knobloch and Lee's interroga-tion of Knobloch was designed to elicit information as towhether the warehousemen were going to vote against theUnion and constituted interrogation in violation of Section8(a)(1) of the Act.The complaint alleges that Respondent violated Section8(a)(1) of the Act by Brittingham's threat to deny employ-ees previously promised benefits. I find that this does notconstitute a separate violation of the Act. Rather, it wasintended to underscore that Respondent's promise of bene-fits depended upon the employees abandoning support ofthe Union.I further find that the record is devoid of any evidence toestablish that Respondent, through Cortopassi, created theimpression of surveillance of employees' union activities,as alleged in the complaint.16For the reason set forth inSteel-Fab, Inc.,212 NLRB363 (1974), I do not find that Respondent violated Section8(a)(5) of the Act.The Objections to the ElectionWith respect to the Union's objections to conduct affect-ing the election, inasmuch as the conduct described thereinwas found hereinabove to constitute unfair labor practicesand to have been reasonably calculated to undermine theemployees' adherence to the Union, I find that the objec-tions are meritorious. In view of this finding, I concludethat the Employer's conduct must have reasonably affectedthe results of the election. I therefore recommend that theresults of the election held on April 5, 1974, be set aside.Due to my further finding that Respondent's conduct hasundermined the Union's majority and rendered doubtfulor impossible the holding of a free and fair rerun election,requiring a bargaining order remedy, I further recommendthat the representation petition herein be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged-in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has interfered with, restrained, andcoerced employees in violation of Section 8(a)(1) of the Actby conveying to employees that it would be futile or of noadvantage for them to designate or select the Union astheir collective-bargaining representative;bargaining indi-vidually with employees regarding wages, hours, and other161 have considered,and rejected,General Counsel's argument that theLee telephone calls created an unlawful impression of surveillance.terms and conditions of employment; making promises ofbenefits to employees in order to induce them to reject theUnion as their collective-bargaining representative; an-nouncingto employees improvements in benefits andworking conditions in order to induce them to reject theUnion as their collective-bargaining representative; inter-rogating employees regarding their union activities andsympathies; and soliciting the employees' grievances un-derlying their union activities.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.On February 9, 1974, the Union was designated as themajority representative, for purposes of collective bargain-ing, of Respondent's employees in the unit described asfollows:All warehousemen and forklift drivers employed byRespondent at its Le Grande Boulevard, Sacramento,California location; excluding all office clerical em-ployees, guards and supervisors as defined in the Act.The aforesaid unit is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.6.By the unfair labor practices found to havebeen com-mitted, Respondent has undermined the Union's majorityand the likelihood of the conduct of a free and fair rerunrepresentation election has been impaired.7.Respondent has not violated the Act in certain re-spects asset forth above.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and take certain affirmative ac-tion in order to effectuate the policies of the Act. Since Ihave found that Respondent's violations of Section 8(a)(1)of the Act have undermined the Union's majorityand ren-dered doubtful or impossible the holding of a free and fairrerun election, I recommend that Respondent be orderedto recognize and bargain with the Union as the exclusivebargaining representative of its employees in the unitfound appropriate, and upon request embody ina signedagreement any understanding reached.N.L.R.B. v. GisselPacking Company, Inc.,395 U.S. 575 (1969). It is apparentthat Respondent's course of conduct was calculated to un-dermine the Union's majority. Thus, Respondent, after re-fusingto recognize and bargain with the Union, deliber-ately embarked upon a course of action designed toidentify the grievances underlying, its employees' desire forunion representation and to convince them that their de-mands could best be met through- direct dealing with Re-spondent and that union representation would afford themno advantages. The promises to redress the grievanceswhich were the focal point of employee interest and thepositive steps taken in this regard, and the announcementsthereof, is likely to have had a significant impact on theemployees' freedom of choice rendering the election an in-accurate register of employee desire on the question ofunion representation. The fact that the insurance coveragehas been changed to reduce the waiting period, that the 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDnew warehouse is being readied for opening,thatWilliamshas been assigned to supervise such preparation,thus giv-ing employees the impression that Respondent is, in fact,complying with its promises of promotion to managerialposition have had effects which cannot be expungedthrough traditional Board remedies.It is thus highly un-likely that a second election would reflect a free and un-coerced employee choice.As the Board has said in a simi-lar case:"Such conduct must, of necessity,have a strongcoercive effect on the employees'freedom of choice, serv-ing as it does to eliminate,by unlawful means and tactics,the very reason for a union's existence.We can conceive ofno more perniciousconduct than that whichis calculatedto undermine the Union and dissipate its majority whilerefusingto bargain. Neither is there any conduct whichcould constitute a greater impairment of employee's basicSection 7 rights under our Act, especially since such con-duct by its very nature has a long lasting, if not permanent,effect on the employees'freedom of choice in selecting orrejecting a bargaining representative."TeledyneDentalProducts Corp.,210 NLRB 435 (1974).Upon the basis of the foregoing findings of fact, conclu-sions of law,and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct asamended,Ihereby issue the following recommend-ed:ORDER17The Respondent, Dallas Ceramic Company, Sacramen-to,California,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Soliciting from its employees grievances underlyingtheir union activities,to discourage their interest in Inter-national Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America, Local No. 150, or anyother labor organization.(b) Telling its employees that it would be futile, or of noadvantage,for them to designate or select the Union astheir collective-bargaining representative.(c)Bargainingindividuallywith employeesregardingwages,hours, and other terms and conditions of employ-ment.(d)Making promises of wage increases,promotions tosupervisory or managerial positions,improved health in-surance benefits,improved working conditions, or otherbenefits in order to induce them to reject the Union astheir collective-bargaining representative.(e) Interrogating its employees regarding their union ac-tivities and sympathies.(f)Announcing to employees improvements in benefitsand conditions of employment in order to induce them toreject the Union as their collective-bargaining representa-tive.(g) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteedin the Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Uponrequest, recognize and bargain collectivelywith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 150, asthe exclusive representative of the employees in the follow-ing appropriate unit, and upon request embody in a signedagreement any understanding reached.All warehousemen and forklift drivers employed byRespondent at its Le Grande Boulevard, Sacramento,California location;excluding all office clerical em-ployees, guards and supervisors as defined in the Act.(b) Post at its place of business in Sacramento,Califor-nia, copies of the attached notice marked "Appendix." 18Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative,shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writ-ing, within20 days from the date of this Order, what stepsRespondent has takento comply herewith.IT IS ORDERED that all allegations of the complaint whichhave not been sustained be dismissed.IT IS FURTHER ORDERED that the electionheld on April 5,1974, be set aside and the petition in Case 20-RM-1734 be,and it hereby is, dismissed.17 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.18 In the event that the Board'sOrderisenforcedby a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT solicit from our employees their griev-ances underlying their union activities, in order to dis-courage their interest in International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, Local No. 150, or any other labor organi-zation.WE WILL NOT promise our employees wage increases,promotionsto supervisoryormanagerial positions,improved health insurance benefits, improved workingconditions or other benefits in order to induce them toreject the Union as their collective-bargaining repre-sentative.WE WILL NOT coercively interrogate our employees DALLAS CERAMIC COMPANY589regarding their union activities and sympathies.WE WILL NOTtellour employees that it would befutile,or of no advantage,for them to designate orselect the Union as their collective-bargaining repre-sentative.WE WILL NOTbargainindividuallywith employeesregarding wages,hours,and other terms and condi-tions of employment.WE WILL NOTannounce to our employees improve-ments in benefits and working conditions in order toinduce them to rejecttheUnionas their collective-bargaining representative.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights to engage in organizational activity orcollective bargaining or to refrain from such activities.WE WILL,upon request,recognize and bargain withsaid Union as the exclusive representative of our em-ployees in the appropriate bargaining unit composedof all warehousemen and forklift drivers employed atour Le Grande Boulevard,Sacramento,California, lo-cation;excluding all office clerical employees,guardsand supervisors as defined in the Act, and embody ina signed agreement any understanding reached.DALLAS CERAMIC COMPANY